Citation Nr: 1047275	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an effective date earlier than April 15, 2008, for 
the assignment of a 100 percent rating for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to January 1945.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed December 1979 Board decision denied a claim of 
entitlement to service connection for the Veteran's chronic 
bronchitis.

2.  An unappealed December 1989 RO decision denied a claim of 
whether new and material evidence had been submitted to reopen 
the claim of entitlement to service connection for the Veteran's 
chronic bronchitis.

3.  In April 1993, the RO received the Veteran's claim to reopen 
his previously denied claim for service connection for a 
pulmonary/respiratory disorder, to include chronic bronchitis.

4.  Service connection for COPD was granted in a May 2006 Board 
decision, and the implementing rating decision of June 2006 
assigned a 30 percent disability rating effective October 30, 
1996.

5.  In his November 2006 Notice of Disagreement (NOD), the 
Veteran appealed the initial 30 percent rating assigned for his 
COPD.  The Veteran did not appeal the effective date assigned for 
the 30 percent rating. 

6.  A subsequent June 2008 rating decision created a staged 
rating of 100 percent effective April 15, 2008, the date the RO 
determined the Veteran's symptoms worsened and entitlement arose.

7.  In August 2008, the Veteran submitted a NOD in which he 
appealed the effective date assigned for his 100 percent 
disability rating.

8.  Oxygen therapy was required as of November 6, 2006, and was 
therefore the Veteran was entitled to a higher 100 percent rating 
as of that date for COPD. 

9.  From October 30, 1996, to November 5, 2006, the Veteran's 
COPD was manifested by FEV-1 of 65-91 percent predicted, FEV-
1/FVC of 59 percent predicted, and DLCO (SB) of 75 percent 
predicted.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior of November 6, 2006, 
for the award of a 100 percent rating for the Veteran's COPD have 
been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).

2.  From October 30, 1996, to November 5, 2006, the criteria for 
an initial rating in excess of 30 percent for COPD are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.97, Diagnostic Code (DC) 6604 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

The Veteran initially sought service connection for his chronic 
bronchitis.  A December 1979 Board decision denied the claim, and 
the decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

The Veteran filed a claim to reopen his previously denied claim 
for chronic bronchitis in April 1989.  An unappealed December 
1989 RO decision denied the claim of whether new and material 
evidence had been submitted to reopen the claim of entitlement to 
service connection for the Veteran's chronic bronchitis.  The 
Veteran was informed of his appellate rights in December 1989, 
did not appeal, and the decision became final.  See 38 U.S.C.A. § 
7105.  At the outset, the Board notes the effect of that finality 
is to preclude an award of an effective date prior to December 
1989.  The Veteran has not raised any claim of clear and 
unmistakable error (CUE) such as to challenge the finality of the 
December 1979 Board decision or the December 1989 RO decision.

The Veteran submitted an application to reopen his previously 
denied claim for service connection for a pulmonary/respiratory 
disorder, to include chronic bronchitis, which was received on 
April 8, 1993.  Service connection was denied by the RO in 
January 1996 and November 1997 rating decisions.  An appeal was 
perfected and the matter came before the Board in August 2001.  
The Board remanded the matter for further development.  The case 
was then returned to the Board in May 2006.  At that time, 
service connection for COPD was granted.  A subsequent June 2006 
rating action implemented the award, with the RO assigning a 30 
percent rating effective October 30, 1996.  The Veteran disputed 
the initial rating assigned (and not the effective date assigned) 
in his November 2006 NOD.  In a June 2008 rating decision the RO 
staged the rating and added a 100 percent evaluation as of April 
15, 2008, the date the RO determined the Veteran's symptoms 
worsened and entitlement arose because of a VA examination that 
occurred on that date.  The Veteran disputed the effective date 
assigned for the 100 percent rating in his August 2008 NOD.  A 
Statement of the Case (SOC) was issued in March 2009 and the 
appeal was perfected in March 2009.

The general rule with respect to the effective date for an award 
of increased compensation is that the effective date shall not be 
earlier than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to 
this rule applies where evidence demonstrates a factually 
ascertainable increase in the disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the 
effective date will be the "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 
56, 703 (Oct. 22, 1998).  Therefore, three possible dates may be 
assigned depending on the facts of the case:

(1) if an increase in the disability occurs after the 
claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in the disability precedes the 
claim by a year or less, the date that the increase 
is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or,

(3) if an increase in the disability precedes the 
claim by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. 
§ 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations.  It must 
determine (1) when a claim for an increased rating was received, 
and (2) when a factually ascertainable increase in the disability 
occurred so as to warrant entitlement to an increased evaluation.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

Based on the procedural history detailed above, it is determined 
that the appropriate claim date is April 8, 1993.  Indeed, this 
was the original claim from which the initial rating was 
ultimately granted, and the Veteran timely appealed that initial 
rating. 

While the RO found that the Veteran's disability increased to 100 
percent disabling as of April 15, 2008, the question before the 
Board is whether it is factually ascertainable that an increase 
in the disability occurred within a year prior to the date of the 
receipt of the claim, that is, within a year prior to April 8, 
1993.  If there is no ascertainable increase in disability within 
a year prior to the date of the receipt of the claim, the 
effective date will be the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2).

The Veteran's COPD has been rated under DC 6604.  DC 6604 
provides ratings for chronic bronchitis.  FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted, is rated 30 percent disabling.  
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), is rated 60 percent disabling.  FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 percent, 
or; DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires outpatient 
oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 
4.97. 

Here, there is no evidence that establishes that the Veteran was 
entitled to a 100 percent evaluation in the year prior to April 
8, 1993.  Indeed, there is no medical evidence at all of record 
dated between April 8, 1992, and April 8, 1993.

Additionally, there are no communications from the Veteran dated 
prior to April 8, 1993, that may be construed as either a formal 
or informal claim for service connection for COPD.  Indeed, the 
only communications from the Veteran received since the December 
1989 final RO decision, but prior to April 8, 1993, are unrelated 
statements pertaining to his other service connection claims.

Thus, the next question before the Board is when the Veteran's 
increase in disability became factually ascertainable.
The increase in disability became factually ascertainable as of 
November 6, 2006.  On that date, the Veteran's private physician, 
Dr. R., submitted a medical opinion reporting that the Veteran's 
COPD requires the use of oxygen.  This meets the requirement for 
a higher 100 percent disability rating.  However, prior to 
November 6, 2006, the Veteran was provided three pulmonary 
function tests (PFTs).  At a March 2000 VA PFT, the Veteran's 
COPD revealed a score of FEV-1 of 77 percent predicted.  At a 
July 2004 private PFT, the Veteran's COPD revealed scores of FEV-
1 of 91 percent predicted and DLCO (SB) of 75 percent predicted.  
At a November 2004 private PFT, the Veteran's COPD revealed 
scores of FEV-1 of 65 percent predicted, FEV-1/FVC of 59 percent 
predicted, and DLCO (SB) of 75 percent predicted.  These PFTs do 
not meet the requirements for a higher 100 percent disability 
rating.  Thus, as the increase in disability became factually 
ascertainable as of November 6, 2006, which is after the date of 
the April 8, 1993, claim, November 6, 2006, is the proper 
effective date.  

The Veteran is entitled to an earlier effective date of November 
6, 2006, but no earlier, for the assignment of a 100 percent 
evaluation for his COPD.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his 
timely disagreement with the initial rating assigned by the June 
2006 rating decision that granted him service connection for his 
COPD.  As such, the Veteran appealed the initial evaluation 
assigned and the severity of his disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

From October 30, 1996, to November 5, 2006, the Veteran is in 
receipt of a 30 percent disability rating for his COPD under 38 
C.F.R. § 4.97, DC 6604.

Based on the diagnostic criteria stated above, the Board finds 
that the Veteran is not entitled to a disability rating higher 
than 30 percent for his COPD.  The Board is cognizant of, and has 
carefully considered, the Veteran's subjective reports.  However, 
none of the criteria required for a higher 60 percent rating were 
diagnosed or objectively noted.  The treatment notes of record 
similarly do not provide objective support for a higher rating.  
Specifically, from October 30, 1996, to November 5, 2006, the 
Veteran was provided three PFTs.  At a March 2000 VA PFT, the 
Veteran's COPD revealed a score of FEV-1 of 77 percent predicted.  
At a July 2004 private PFT, the Veteran's COPD revealed scores of 
FEV-1 of 91 percent predicted and DLCO (SB) of 75 percent 
predicted.  At a November 2004 private PFT, the Veteran's COPD 
revealed scores of FEV-1 of 65 percent predicted, FEV-1/FVC of 59 
percent predicted, and DLCO (SB) of 75 percent predicted.  Thus, 
from October 30, 1996, to November 5, 2006, the Veteran's COPD 
did not present FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit) - the requirements for a higher 
rating of 60 percent.

Under these circumstances, the overall evidence does not meet or 
approximate the criteria for a disability rating in excess of 30 
percent for COPD under 38 C.F.R. 
§ 4.97.  From October 30, 1996, to November 5, 2006, the 
Veteran's level of disability has most nearly approximated that 
contemplated by a 30 percent evaluation.  For all of these 
reasons, the Veteran's claim must be denied.



Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that the Veteran was not provided with § 
5103(a) notice for his claims.  Despite this, the Board finds no 
prejudice in proceeding with the issuance of a final decision, 
and further finds that any error in not providing a single notice 
covering all content requirements was, at most, harmless.  See 38 
C.F.R. 
§ 20.1102 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran was subsequently provided with content-complying 
notice concerning the effective date issue and given adequate 
opportunity to provide evidence and argument by the Dingess 
letter of October 2009.  Additionally, the purpose of § 5103(a) 
notice has been met when a claim for service connection is 
granted and a disability rating and effective date are assigned, 
because the claim has been substantiated.  As the Veteran's claim 
for service connection for his COPD was more than substantiated, 
the purpose of 38 U.S.C.A. § 5103(a) notice had been served.  See 
Dingess, 19 Vet. App. at 473.  For all of these reasons, the 
Board concludes that the appeal may be adjudicated without a 
remand for further notification.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues have been obtained.  His STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is available 
but has not been obtained.  He has been afforded VA examinations.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.


ORDER

Subject to the laws and regulations governing payment of monetary 
benefits, an earlier effective date of November 6, 2006, for the 
award of a 100 percent disability rating for the Veteran's COPD 
is granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


